Exhibit 10.4

COMPUTER PROGRAMS AND SYSTEMS, INC.

2019 INCENTIVE PLAN

PERFORMANCE-BASED CASH BONUS AWARD AGREEMENT

This Performance-Based Cash Bonus Award Agreement (this “Agreement”) between
Computer Programs and Systems, Inc. (the “Company”) and                     
(“Participant”) is dated effective             , 20     (the “Grant Date”).

AGREEMENT

1.    Award. Subject to the terms and conditions hereof and of the Computer
Programs and Systems, Inc. 2019 Incentive Plan (as may be amended from time to
time, the “Plan”), pursuant to Section 7.4 of the Plan, the Company hereby
grants to Participant the right to earn a cash bonus (the “Award”) under the
Plan based upon the degree of the Company’s achievement of the Performance Goals
set forth in Section 2 over the fiscal year commencing on            , 20    
and ending on             , 20     (the “Performance Period”). The target amount
of Participant’s Award shall be $         (“Target Award”). The actual amount of
the Award, if any, shall be determined pursuant to Sections 2 through 5 below
and may be greater than, equal to, or less than the Target Award based on the
Company’s performance during the Performance Period. Except as provided below,
Participant must be employed continuously by the Company from the date hereof
through the last day of the Performance Period in order to receive any payment
hereunder. Capitalized terms that are used but not defined herein have the
meanings ascribed to them in the Plan.

2.    Performance Goals; Calculation of Award Amount.

(a)    The percentage of Participant’s Target Award that is earned shall be
determined based                      (the “Performance Goals”), as calculated
in accordance with the following tables:

 

[Performance Metric]

   Percentage Earned of Portion of
Target Award Amount
Allocable to                      
Performance Goal  

Less than     % of                     

     0% earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % or more of                     

         % earned  



--------------------------------------------------------------------------------

[Performance Metric]

   Percentage Earned of Portion of
Target Award Amount
Allocable to                      
Performance Goal  

Less than     % of                     

     0% earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % of                     

         % earned  

    % or more of                     

         % earned  

(b)    The Company will linearly interpolate between the amounts set forth in
the tables in Section 2(a).

(c)    For purposes of this Agreement, the following terms shall have the
meanings set forth below:                     

(d)    Following the completion of the Performance Period, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) shall
review and certify in writing whether, and to what extent, the Performance Goals
have been achieved and, if so, calculate and certify in writing the amount of
the Award earned. The Committee shall have the authority to adjust or modify the
calculation of the Performance Goals for the Performance Period in order to
prevent the diminution or enlargement of the rights of Participant based on the
following events: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (d) any
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor or
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report on Form 10-K for the applicable year; (f) acquisitions or divestitures;
(g) any other specific unusual or nonrecurring events, or objectively
determinable category thereof; and (h) a change in the Company’s fiscal year.

3.    Service Requirements; Termination of Employment.

(a)    General. Except as otherwise provided in this Agreement, Participant
shall be eligible to receive an Award only if Participant remains employed by
the Company through the last day of the Performance Period. If Participant’s
Continuous Service terminates at any time prior to the last day of the
Performance Period, then, except as otherwise provided in this Section 3 or in
Section 4, this Agreement shall be canceled immediately on such termination of
Continuous Service and Participant shall cease to have any right or entitlement
to receive any payment hereunder. Nothing contained in this Agreement or in the
Plan shall confer upon Participant any right to continue in the employment of
the Company.

 

2



--------------------------------------------------------------------------------

(b)    Payment upon Participant’s Death or Disability. Notwithstanding
Section 3(a) above, if Participant’s Continuous Service terminates during the
Performance Period as a result of Participant’s death or Disability, then
Participant will receive a pro rata portion of the Award that otherwise would
have been payable hereunder, with Participant’s Award to be calculated in the
manner set forth in Section 2 above except that the amount of the Award, if any,
will be pro-rated based on the number of days that Participant was employed by
the Company between the date of the beginning of the Performance Period and the
date that Participant’s Continuous Service terminated as a percentage of the
total number of days in the Performance Period.

4.    Change in Control. Notwithstanding Section 3(a) above, if a Change in
Control of the Company occurs prior to the last day of the Performance Period,
then the Award shall be payable to Participant at the Target Award level and
shall be payable no later than five (5) days following such Change in Control.

5.    Payment of Awards. The Committee shall determine the amount, if any, of
the Award payable to Participant in accordance with the terms of this Agreement
and the Plan. Except as provided in Section 4 hereof, the percentage of
Participant’s Target Award that is earned under this Agreement shall be paid in
cash within two and one-half (2½) months following the end of the Performance
Period, including in the case of a payment pursuant to Section 3(b) hereof.

6.    Transferability. The Award and any rights relating thereto may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than in accordance with the terms of the Plan.

7.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon Participant any right to be retained in any position or as an
Employee of the Company. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company to terminate Participant’s
Continuous Service at any time, with or without Cause.

8.    Tax Withholding. The Company shall withhold from any Award payable
hereunder all federal, state, local and other income and employment taxes
required to be withheld from such Award.

9.    Conflicts and Interpretation. Participant acknowledges receipt of a copy
of the Plan, and agrees that this Award shall be subject to all of the terms and
conditions set forth in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
a part of this Agreement. In the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall control. Furthermore, subject to applicable law
and the terms of the Plan, all designations, determinations, interpretations and
other decisions with respect to the Award shall be within the sole discretion of
the Committee, may be made at any time, and shall be final, conclusive and
binding upon all persons, including Participant.

10.    Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and

 

3



--------------------------------------------------------------------------------

subject to this section, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. No waiver of any provision or violation of this Agreement by the
Company shall be implied by the Company’s forbearance or failure to take action.

11.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to Participant under this Agreement shall be in writing and addressed to
Participant at Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

12.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

13.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.

14.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon Participant and
Participant’s beneficiaries, executors, administrators and transferees.

15.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

16.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Award does not create any contractual right or other right to
receive any other Awards in the future. Future Awards, if any, will be at the
sole discretion of the Company. Any amendment, modification, or termination of
the Plan shall not constitute a change or impairment of the terms and conditions
of Participant’s employment with the Company.

17.    Amendment. In accordance and consistent with Section 409A of the Code, as
applicable, the Company may modify, amend or waive the terms of the Award,
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of Participant without his or her consent, except as
required by applicable law or as necessary to avoid adverse tax or accounting
consequences. Prior to the effectiveness of any modification, amendment or
waiver, the Company will provide notice to Participant and the opportunity for
Participant to consult with the Company regarding such modification, amendment
or waiver.

 

4



--------------------------------------------------------------------------------

The waiver by either party of compliance with any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

18.    Section 409A. This Agreement is intended to be exempt from Section 409A
of the Code and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
either comply with Section 409A of the Code or are exempt therefrom and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A of the Code.

19.    No Trust or Fund Created. Neither this Agreement nor the Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and Participant or any other person.
To the extent that any person acquires a right to receive payments from the
Company pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company.

20.    No Impact on Other Benefits. Except to the extent required by law or the
terms of any qualified plan under the Code, the value of Participant’s Award is
not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

22.    Acceptance. Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the Award subject to all of the terms and
conditions of the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon the payment of any cash bonus and that
Participant has been advised to consult a tax advisor prior to such payment.

23.    Shareholder Approval of Plan Required. Notwithstanding any provision of
this Agreement to the contrary, the Participant acknowledges and agrees that the
Award made pursuant to this Agreement was made conditioned on approval of the
Plan by the shareholders of the Company. In the event the Plan is not so
approved at the 2019 Annual Meeting of Stockholders, this Agreement shall be
null and void and no cash bonus shall be payable hereunder.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Performance-Based Cash Bonus
Award Agreement effective as of the Grant Date.

 

COMPUTER PROGRAMS AND SYSTEMS, INC. By:  

 

  Name:   Matt J. Chambless   Title:     Chief Financial Officer PARTICIPANT:

 

Name:

 

6